DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/21/2018.  Claims 1-10 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-2 and 5-6 are objected to because of the following informalities:  
As per claim 1:
Line 7, “the number” should be changed to --a number-- because of its first occurrence.
Line 14, “the error verification result” should be changed to –an error verification result-- because of its first occurrence.
As per claim 2, lines 3-4, “the previously received message” should be changed to --a previously received message-- because of its first occurrence.
As per claim 5, line 3, “the error verification result” should be changed to –an error verification result-- because of its first occurrence.



Lines 7-8, “the message sequence” should be changed to --a message sequence-- because of its first occurrence.
Line 8, “the number” should be changed to --a number-- because of its first occurrence.
Line 13, “the error verification result” should be changed to –an error verification result-- because of its first occurrence.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galula et al. (US 10,798,114) (hereinafter “Galula”).
Regarding claim 1, in accordance with Galula reference entirety, Galula teaches a data communication method (Figs.4A-4C and corresponding description begins in col. 21, line 1 and thereinafter) of a vehicle network (Figs. 1B-1C and col. 15, lines 28-42 and thereinafter), comprising: 
	receiving, by a reception controller (41), a message (MSG(IDn)) from a transmission controller (any controller of 62-80 in FIG. 1C) (Fig. 4A; block 501 and col. 21, lines 7-8: “an SEU may receive a CAN message MSG(IDn)”.  Col. 20, lines 65-66: “flow or method 500 may be carried out by processor 41 in an SEU 40.”);  
	determining, by the reception controller (41), whether a message sequence normally increases (Fig. 4A; block 503 and col. 21, lines 14-17: “block 503, processor 41 may determine a time lapse deltatn,j=(tn,j-tn,j-1) between time tn,j and a time tn,j-1 at which a preceding, or an immediately previous message MSG(IDn) was received by processor 41 or by SEU 40.”  In addition, sequence of messages is discussed in col. 10, line 13 and thereinafter.  Furthermore, col. 11, lines 56-62 and thereinafter, it is also discloses “A deviation from an expected repetition period … by comparing a repetition period, a time interval between messages or other timing aspects measured for messages to data in a model.”);  
	determining, by the reception controller (41), the number of normally received messages in the message sequence, when it is determined that the message sequence normally increases (Fig. 4A; block 509 and col. 21, lines 21-28: “As shown by decision block 509, processor 41 may determine whether or not Atn,j has a value that falls in time lapse bin a-n,m. If Atn,j does not fall in time lapse bin a-n,m then processor 41 may proceed to a decision block 515 as shown by the arrow connecting blocks 509 and 515. If Atn,j does fall in time lapse bin a-n,m then processor 41 may proceed to block 511 as shown and may increase SUMa-n,m by 1 as shown.”  In addition, anomaly is disclosed in col. 10, lines 10-22 and thereinafter to include “any deviation from an expected behavior, result, sequence or event.  For example, any of:  an unexpected value in a message; an unexpected message or sequence of messages; an unexpected event … identify an anomaly.”);  
MSG(IDn)), when it is determined that the number of normally received messages is equal to or more than a preset number (Fig. 4A; block 513 and col. 21, lines 28-31: “As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one "1" as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m).”  In addition, col. 19, line 64 to col 20, line 4, determining anomalous message and non-anomalous message based on time lapses of a first message and a second message are also discussed); and 
processing, by the reception controller (41), the received message (MSG(IDn)) as a normal message when the error verification result for the received message indicates that no error (NO-ANMLY) is present in the received message (Fig. 4C; block 567 and col. 23, lines 17-23: “As shown by decision block 567, after increasing NOANMLYn by one, a flow may include determining whether or not a number of counts counted in NO-ANMLYn indicates that a number of consecutive non-anomalous signals or messages MSG(IDn) (e.g., received by an SEU 40) that are associated with repetition period T(IDn,m) is equal to a maximum CMxNO-ANMLYn.”. 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Galula also teaches processing, by the reception controller (41), the previously received message as an abnormal message (FndANMLY), when it is determined that the message sequence abnormally increases (col. 21, lines 23-28: “If Atn,j does not fall in time lapse bin a-n,m then processor 41 may proceed to a decision block 515 as shown by the arrow connecting blocks 509 and 515. If Atn,j does fall in time lapse bin a-n,m then processor 41 may proceed to block 511 as shown and may increase SUMa-n,m by 1 as show”); and processing, by the reception controller (41), the received message as an abnormal message (col. 21, lines 28-46: “As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one "1" as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m) … blocks 519 and 523”).
 	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Galula also teaches wherein the processing of the previously received message as the abnormal message comprises recovering, by the reception controller, the normal message before the previously received message into the last normal message, when the previously received message is a normal message (col. 21, lines 28-46: “As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one "1" as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m) …  then processor 41 may skip the operation shown by block 521 and proceed directly, to decision block 523 as shown by the arrow connecting blocks 519 and 523”). 
 	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Galula also teaches processing, by the reception controller (41), the received message as an abnormal message, when it is determined that the number of normally received messages is less than the preset number (col. 21, line 56 to col. 22, line 6: “As shown by decision block 527, a flow may include determining whether or not Atn,j is greater than a maximum repetition period, T(IDn,M), associated with message MSG (IDn). If Atn,j is greater than maximum repetition period T(IDn,M) then the flow may include increasing a counter SUM-TnMx by 1 as shown by block 529 (in FIG. 4B). As shown by block 531, a flow may include increasing a FndANMLYn counter by 1. If Atn,j is not greater than T(IDn,M) fuen a flow may include determining whether or not any of counts SUMa-n,m, SUMa+n,m, (that is for any "m" for which lsmsM), and SUM-TnMx are equal to, or greater ( or exceed) their respective maximum counts CMxa-n,m, CMxa n,m, or CMxTnMx as shown by block 533. If none of the counts or counters SUMa-n,m, SUMa+n,m, and SUM-TnMx is equal to, exceeds, or is greater than its respective maximum value (e.g., the values in CMxan, m, CMxa+n,m and CMxTnMx) fuen the flow may proceed to block 537 as shown.”).
 	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Galula also teaches processing, by the reception controller (41), the received message as an abnormal message, when the error verification result for the received message indicates that an error is present in the received message (col. 21, line 56 to col. 22, line 6: “As shown by decision block 527, a flow may include determining whether or not Atn,j is greater than a maximum repetition period, T(IDn,M), associated with message MSG (IDn). If Atn,j is greater than maximum repetition period T(IDn,M) then the flow may include increasing a counter SUM-TnMx by 1 as shown by block 529 (in FIG. 4B). As shown by block 531, a flow may include increasing a FndANMLYn counter by 1. If Atn,j is not greater than T(IDn,M) fuen a flow may include determining whether or not any of counts SUMa-n,m, SUMa+n,m, (that is for any "m" for which lsmsM), and SUM-TnMx are equal to, or greater ( or exceed) their respective maximum counts CMxa-n,m, CMxa n,m, or CMxTnMx as shown by block 533. If none of the counts or counters SUMa-n,m, SUMa+n,m, and SUM-TnMx is equal to, exceeds, or is greater than its respective maximum value (e.g., the values in CMxan, m, CMxa+n,m and CMxTnMx) fuen the flow may proceed to block 537 as shown.”).
	As per claims 6-10, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1-5.  Thus, they are anticipated by Galula for the same rationales applied to method claims 1-5 as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyashita (US 10,778,696).
Hamada (US 2019/0191020).
Otsuka (US 9,426,164). 
Mabuchi et al. (US 9,225,544).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 21, 2021